Simon, .T.
This is another attempt to recover back from the defendants a sum of money paid to them by the plaintiffs, (one of whom is also a party to the other suit,) on the 20th of April *534and 21st of June, 1838, under the same circumstances and facts as those detailed in the case of Hills & Sinnot against the same defendants, just decided. Being, therefore, governed by the same rules and principles, we must conclude that the plaintiffs are not entitled to recover, and that the judgment appealed from ought to be reversed.
H. H. and G. Strawbridge, for the plaintiffs.
R. FI. Chinn, Hoa, Roselius and Canon, for the appellants.
It is, therefore, ordered and decreed, that the judgment of the District Court be annulled and reversed, and that ours be for the defendants, with costs in both courts.